In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-062 CR

____________________


JERRY W. ROBERTSON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 24280




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Jerry W. Robertson, Jr., from a sentence
pronounced April 17, 2003.  The notice of appeal was filed with the trial court on January
6, 2004, more than ninety days from the date of sentencing.  We notified the parties that
the appeal did not appear to have been timely filed, but received no response.  The Court
finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of
time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that
appellant obtained an out-of-time appeal.  The Court finds it is without jurisdiction to
entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered May 20, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.